Citation Nr: 0706312
Decision Date: 03/05/07	Archive Date: 04/19/07

DOCKET NO.  94-10 043	)	DATE MAR 05 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active military service from September 1969 to June 1971 and from August 1973 to October 1974.

This matter comes before the Board of Veterans? Appeals (Board) on appeal from a December 1992 rating determination of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned an initial 30 percent rating effective May 26, 1992.  A September 1993 rating decision increased the evaluation to 50 percent effective May 26, 1992.

The case was previously before the Board in June 2001 at which time the issue on appeal was deferred because the veteran and his representative raised the issue of entitlement to service connection for disability resulting from alcohol or drug abuse, claimed as secondary to or as a symptom of service connected PTSD.  The Board had imposed a temporary stay on adjudication of these claims until final review was completed by the United States Court of Appeals for the Federal Circuit with respect to its decision on February 2, 2001, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The stay has been lifted.

The case was before the Board again in July 2003 at which time the issue on appeal was deferred pending RO development and adjudication of the claim for service connection for alcoholism as secondary to his service-connected PTSD.  In August 2005, the RO denied a claim of entitlement to service connection for residuals of alcohol abuse claimed as secondary to service-connected PTSD.  The veteran was provided notice of this decision, as well as his appellate rights, in an RO letter dated August 3, 2005.  The veteran did not initiate an appeal to this decision, see 38 C.F.R. §§ 20.201, 20.300 and 20.302, and that decision is final.  38 U.S.C.A. § 7105(c) (West 2002).


FINDINGS OF FACT

The veterans PTSD symptoms result in no more than considerable industrial impairment, and are not severe enough to result in occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.132, Diagnostic Code 9411 (1991-1996); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (1997-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi,16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The claim on appeal stems from an application for service connection filed in May 1992.  The RO awarded service connection in a December 1992 decision that preceded the enactment of the VCAA.  The veteran appealed the downstream issue of the initial rating assigned, and a March 1993 Statement of the Case (SOC) advised him of the criteria then in effect to evaluate PTSD.  Subsequently, multiple Supplemental SOCs advised the veteran of the criteria for award of a higher disability rating, and the evidence and/or information reviewed by the RO in arriving at its determination.  An April 2004 RO letter fully advised the veteran of the evidence deemed necessary to substantiate the claim, the relative duties on the part of himself and VA in developing his claim, and for him to submit all evidence or information in his possession pertaining to his claim.  The claim was then readjudicated in an August 2005 SSOC.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  As a uniform rating has been in effect for the entire appeal period, there is no prejudice to the veteran in failing to notify him regarding effective dates of award.  See also Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  The veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the veteran's service medical records, post-service VA treatment records, and legal and medical documents pertaining to the veterans award of disability benefits with the Social Security Administration (SSA).  VA has obtained multiple examinations of the veteran during the appeal period.  The most recent VA examination, dated June 2005, evaluated the veterans PTSD based upon review of the claims folder.  There is no reasonable possibility that any further assistance to the veteran by VA would be capable of substantiating his claim.

II.  Factual Basis

The veteran filed a claim of service connection for PTSD in May 1992.  His post-service medical records reflect a history of inpatient admissions due to alcohol abuse.  He was first referred to the VA PTSD program in September 1989 due to complaints of nightmares and intrusive thoughts about Vietnam.  Psychological testing was consistent with a diagnosis of mild PTSD.  Subsequent VA PTSD group therapy notes record his symptoms of flashbacks, recurrent nightmares, intrusive thoughts, living a transient life-style, problems with appetite and weight loss, and sleeplessness.

A VA clinical record in May 1992 noted additional symptoms of mood swings, irritability, daytime intrusive phenomena that approached hallucinatory dimensions, anxiety, memory loss, poor judgment and impulse control, rapid-onset rage responses, homelessness, and history of arrests for public intoxication and driving while under the influence (DWI).  The veteran reported drinking alcohol to cope with his nightmares and anxiety.  His mental status examinations were significant for a somewhat disheveled appearance, difficulty with verbal expression, mildly impaired immediate recall, impaired insight and judgment, dysthymic mood and flat affect.

A June 1992 SSA disability evaluation noted the veteran to be sloppily dressed.  He had poor word articulation with slurred pronunciation.  His responses to questions had a tangential quality, were occasionally incoherent or inappropriate, and were occasionally accompanied by inappropriate laughter.  The examiner had the impression that the veteran may be suffering from an organic mental disorder.

In a statement received in July 1992, the veterans mother described the veteran as being unable to cope with every day living due to symptoms such as nightmares, crying, bad nerves, hostility, and physical violence.  She took care of him as if he were a child as he was unable to take care of himself or to manage his money.

VA clinical records show that, in July 1992, the veteran underwent a neuropsychological assessment to investigate symptoms suggestive of cognitive impairment, such as poor judgment, occasional memory disturbance, behavioral disinhibition and unprovoked rage responses.  Psychological testing evidenced bilateral functional impairment consistent with long term alcohol (ETOH) abuse.  Specifically, he experienced language problems and frontal lobe functioning impairment as evidenced by language deficits, constructional difficulty, impaired set-shifting/maintenance, poor conceptualization and hypothesis-generation skills, and impaired sustained concentration.  It was thought that many of his cognitive impairments were related to long-term ETOH abuse.

In September 1992, the veteran was admitted to the Dallas, Texas, VA Medical Center (VAMC) to investigate the cause of his headaches.  He had been drinking daily, in the quantity of a case of beer per week or more, admitting to tolerance, loss of control, tremors, blackouts, morning drinking, and violent episodes under the influence of alcohol.  He reported nightmares and recurrent thoughts relating to Vietnam.  His mental status examination showed him to be alert, oriented to all three spheres, relevant, coherent, and nonpsychotic.  His mood was euthymic.  He had a bad temper with thoughts of harming his stepbrother.  His paraphasia, memory difficulties and dementia were thought to be secondary to alcohol dependence/abuse.  The examiners provided a discharge diagnosis of severe alcohol dependence, and assigned Global Assessment of Functioning (GAF) scores of 45 for the current and past years.

In a decision dated October 1992, SSA determined the veteran to have become disabled in August 1990 based on a primary diagnosis of organic mental disorder and a secondary diagnosis of anxiety related disorder.

In November 1992, the veteran underwent VA PTSD examination with benefit of review of his claims folder.  He reported an inability to work for other people due to both physical and mental problems.  His present symptoms included nightmares with fear of falling asleep, fighting when picked on, staying home most of the time, episodes of depression lasting two to three weeks, anger, inability to cry, social isolation, memory problems, and thoughts of killing others.  He had impaired family relations and lived with his girlfriend.  Mental status examination revealed rather dull and apathetic responses.  He answered questions relevantly, and organized and expressed his thoughts briefly but adequately.  His thinking was somewhat concrete and constricted.  His speech showed a definite impediment.  He was oriented to time, place and person.  His thought content revealed anxiety that was largely free but somewhat fixed in physical problems.  He showed increased irritability and low stress intolerance.  He had episodes of anger, rage, some homicidal thoughts, and a long history of alcohol abuse.  He had sleep disturbance, that was somewhat exaggerated, due to nightmares.  He had intrusive thoughts regarding Vietnam with periods of flashbacks where he went into a trance-like state.  He denied crying or suicidal thoughts.  No survival guilt was expressed.  He did show some vigilance and withdrawal.  The examiner offered diagnoses of chronic mild PTSD, and continuous alcohol abuse with probable mild organic brain syndrome.  He was deemed incompetent as part of the alcohol abuse diagnosis.  The veterans incapacity due to PTSD was at least moderate, and perhaps greater considering his total picture.

A December 1992 RO rating decision granted service connection for PTSD and assigned an initial 30 percent evaluation effective May 26, 1992.

A March 1993 RO rating decision adjudicated the veteran as incompetent for the purposes of handling his VA benefits.

A June 1993 VA clinical record showed that the veteran presented with his mother who was asking that medication be prescribed for her son.  He was drinking at least 40 ounces of beer per day.  The veteran, however, was not interested in psychiatric treatment.  Mental status examination showed him to be appropriately dressed and groomed.  He had clear speech, no hallucinations or delusions, flat affect, good eye contact, and thoughts that were relevant, logical and coherent.  He denied suicidal or homicidal ideations.

In July 1993, the veteran attended an RO hearing accompanied by his mother.  He described symptoms such as survivor guilt, concentration difficulties, aggressive energy with rage episodes, periods of depression, nightmares awakening with screaming, and anhedonia.  He watched television most of the day.  He did not sleep for more than 15 minutes at a time unless he was high.  He was socially isolated except for having some good friends and living with his girlfriend with whom he had good relations.  He had difficulty maintaining self-control and was quick to resort to physical violence.  He did not feel capable of employment referring to problems with his shoulders and legs.  He did not drive.  He had not benefited from VA therapy and did not take any medications.  He was concerned with the cause of his weight loss.  His mother accompanied him with grocery shopping and attending doctor appointments.  The veterans mother testified that the veteran had been progressively worsening physically.

VA PTSD examination in July 1993, based upon review of the claims folder, included the veterans report of an increase in nightmares when attempting to decrease his drinking.  He reported a quiet mood, spending a lot of time alone, having feelings of anger and depression, and becoming explosive when drinking.  His brother, who brought him to the examination, described the veteran as being incompetent to handle his funds by giving money away, reckless spending, and sleeping in the street.  On mental status examination, the veteran appeared emaciated with long stringy hair but a neatly trimmed beard and mustache.  He answered questions relevantly and volunteering some pertinent information.  His speech was just slightly impaired with a bit of a lisp.  He was oriented to time, place and person.  He complained of distractibility and concentration difficulties.  His recent memory was rather poor.  His thought content revealed anxiety, both free-floating and fixed.  His stomach complaints, nausea, vomiting and marked loss of weight were, perhaps, a psychophysiological response.  He had some irritability, decreased tolerance, sensitivity to Orientals, and other reminders of Vietnam.  His sleep was disturbed by nightmares of Vietnam.  He had some element of depression and anger, rare crying spells, and no suicidal thoughts.  Although he seemed to understand his income and responsibilities, he was still considered incompetent.  The examiner offered diagnoses of (1) PTSD, chronic, moderate, with some increase in symptomatology; and (2) alcohol abuse continuous, incompetent.  Schizophrenia and organic brain syndrome were not present.  The examiner commented that the veterans incapacity was fairly marked for employment and probably for social adaptation.

An RO rating decision dated July 1993 increased the evaluation for PTSD to 50 percent effective May 26, 1992.

The veteran was admitted to the VA inpatient Chemical Addiction Program in December 1993.  He reported drinking to cope with his PTSD manifested by nightmares and constant flashbacks.  He had been consuming 40 ounces of beer per day.  His problems treated during the hospitalization included PTSD, alcohol dependence, poor judgment and impulse control, and poor support system.  He lacked motivation to take medications or participate in the Chemical Addiction Program.  He was discharged with diagnoses of PTSD and severe alcohol dependence.  He was assigned GAF scores of 50 for current and past years.  A prescription of Vistoril was provided for insomnia.

On VA PTSD examination in February 1995, the veteran stated that his PTSD symptoms were relatively unchanged, but that he still hurt a lot.  He occasionally spent time with his girlfriend and her grandchildren.  He occasionally went fishing or hunting with a friend.  He continued to drink a quart of beer per day.  He avoided stress whenever possible.  He denied suicidal thoughts, but did not carry a gun due to concern of homicidal thoughts.  He had no car.  His mother handled his funds and brought him to the examination.  On mental status examination, he looked rather unkempt with long stringy hair and a full beard.  However, he was neatly dressed.  He made little eye contact but was pleasant, cooperative and had little trouble thinking.  He expressed himself well occasionally responding with humor.  A lisp was not heard.  He was goal oriented, goal directed, and oriented times three.  His affect showed considerable tension and anxiety.  His mood showed moderate depression.  There was no psychosis, delusions or hallucinations.  There was mild organicity.  His intellect was average.  He had no insight and his judgment was still incompetent.  He was given impressions of chronic moderate PTSD, and moderately severe alcohol dependence, unchanged.  His incapacity to work and socialize was deemed markedly impaired.

On VA mental disorders examination in November 1995, the veteran additionally described hearing people in Vietnam screaming during his sleep, but he did not hear voices during the day.  His biggest problem was loneliness, although he did have a girlfriend and his mother came by regularly.  He was depressed, but did not have suicidal thoughts.  His mother reported that she took care of his groceries and that the veteran would pawn items to get money to drink.  She described his limited attention with worsening of speech and memory.  On mental status examination, he had long, scraggly hair with a full beard that was not well kept.  He was casual and neat in his dress.  His eye contact was poor.  His speech was not goal directed and tended to be tangential.  He did not understand parables or the concept of them providing confused and concrete responses.  His affect showed some tension.  His mood was flattened.  He had poor abstraction and memory.  There was no evidence of psychosis.  He did have moderate organicity and poor memory.  His intellect was only average and somewhat impaired.  His memory was only fair.  Judgment was impaired.  He was still considered incompetent.  His biggest problem, as best could be made out, was alcohol which he used to treat his PTSD.  His PTSD was not too incapacitating, but the alcohol kept him markedly incapacitated.  The examiner did not see too much schizophrenia.  The examiner offered diagnoses of chronic alcohol dependence, moderate PTSD, and chronic, moderate organic brain syndrome.  The veterans incapacity to work was fairly marked, and his incapacity to socialize was marked.

In May 1997, the veteran underwent VA PTSD based upon review of the claims folder.  He veteran reported spending most of his time with his fiancée and her two grandsons.  He maintained a mailing address with his mother who handled his finances.  He continued to have flashbacks and problems sleeping describing dreams of seeing skulls of Vietnam friends.  He drank a quart of beer per night to help him sleep.  On mental status examination, he presented with long, uncombed hair with a beard and mustache.  He was alert and oriented to place, person and time.  He spoke freely with coherence and spontaneous relevance.  His mood appeared to be happy with some angry reactions to questions he did not like.  Generally, he had a broad affect.  He denied suicidal or homicidal ideations.  He appeared to be in touch with reality.  His short-term and present memory appeared to be normal.  He had a good attention span.  His thought processes were logical and goal directed.  His thought content included concerns about his nightmares and bad dreams at times.  He denied any major problem with his drinking, and he did not appear to be in withdrawal or intoxicated.  His insight into his problems was poor to fair, and his judgment was fair.  He was given diagnoses of (1) PTSD, chronic, moderate, stable in symptomatology; (2) alcohol abuse, continuous; and (3) no indication of psychotic illness.  His incapacity was moderate, and his social adaptation and employment were somewhat in question.

The veteran underwent a second VA inpatient Chemical Addiction Program in June 1998.  He admitted to consuming beer on a daily basis consisting of three six packs or more per week.  He lived at his girlfriends home, and his mother took care of his legal and financial affairs.  His mental status examination was significant for poor grooming, neutral mood, restricted range of affect and expression, ruminative thoughts about his Vietnam experience, constant flashbacks of being trapped in a tunnel, circumstantial thought process, concrete thinking, poor judgment, poor insight, and being isolative and indifferent to social interactions.  Psychological testing indicated that a likely etiology of his cognitive deficits was his severe long-term use of alcohol.  He was given a diagnosis of alcohol dependence and assigned a GAF score of 50.

In July 1999, the veteran underwent a 23-hour VA admission to determine the etiology of unexplained weight loss.  He was discharged with diagnoses of unexplained weight loss, severe alcohol abuse/dependent, chronic hepatitis C/transaminitis, PTSD, osteoarthritis/cervical stenosis and chronic tension type headaches.  He reported PTSD symptoms of frequent combat dreams, nightmares and daytime intrusive phenomena that approached hallucinatory dimensions.  He exhibited a GAF score of 50 and appeared to have poor judgment and impulse control.

On VA PTSD examination in August 1999, the veteran reported a tremendous fear of being locked up in one place.  He alternated living with his wife, mother, father or friends.  He got along with everybody with activities involving drinking with friends, shooting pool, and walking the neighborhood.  He didnt sleep well at night due to nightmares.  He drank 3 tall bottles a day.  He came to examination driven by his mother.  On mental status examination, he was casually dressed and groomed.  He talked at a normal rate and volume.  His answers to questions were sometimes tangential and circumstantial.  His affect was bland.  His mood was mildly depressed.  He was oriented to person, place and time.  His memory was borderline defective in retention.  He had a mild speech impediment.  He could accurately name the President and Vice President of the United States as well as the Governor of Texas.  He was able to accurately add, subtract, multiply and divide numbers.  He was able to change fractions to percent, but did not know how to square root.  He showed good judgment by saying he would try to make it to the exit if he were in a theater fire.  He gave concrete interpretations to proverbs.  He denied special talents and enemies.  He admitted to anger but denied impulses to harm others.  He had suicide thoughts, but had no past suicide gestures or current intent.  He reported hallucinations of seeing a vision of five skulls, but denied auditory hallucinations.  He was able to do most activities of daily living, but did not have a drivers license, could not balance a checkbook, and could not use a hand calculator.  His social functioning was questionable although he could visit outside the home, talk on the phone, send letters, read newspapers and talk to friends in time of stress.  He was given diagnostic impressions of alcohol dependence, nicotine dependence and PTSD.  The examiner assigned a GAF score of 50 and estimated that 40 percent of the veterans disability was due to PTSD, 40 percent of disability was due to alcohol dependence, and 20 percent was due to physical problems.  The veteran was deemed capable of managing his benefits.

In pertinent part, the veterans subsequent VA clinical records include a September 1999 psychiatric evaluation diagnosing chronic PTSD in partial remission, and alcohol dependence.  The examiner assigned a GAF score of 50.  A trial of Prozac was prescribed.  At that time, the veteran endorsed symptoms of serious depression, anxiety, tension, flashbacks, variable sleep, hallucinations and trouble controlling violent behavior.  Subsequent symptoms noted included startle episodes, hyperarousal, avoidance, survival guilt, chronic depression indicated by insomnia and dysphoria, constricted affect and irritability.  He was not well groomed on several occasions, and was not taking medications as prescribed.  In December 2003, he reported that his symptoms were under fair control most of the time.  At that time, it was felt that the veteran did not have the capacity to act in his own best interests and that his mother acting as fiduciary was helpful for him.  In March 2003, August 2004 and March 2005, his PTSD was assessed as severe in degree.  In March 2005, the veteran threatened to kill his mother when she would not give his wife $500 to fix her car.

In June 2005, the veteran underwent VA PTSD examination with benefit of review of the claims folder.  He was living with his real father, stepmother and brother.  His brother and real mother, who were separately interviewed, reported the veterans very heavy alcohol consumption.  His mother paid his expenses and gave him $20 as she deemed reasonable.  The veterans legally married wife demanded part of the money he was receiving.  The examiner opined that the veterans cognitive problems, that were previously diagnosed, with all probability were secondary to his alcohol consumption.  On mental status examination, the veteran was casually but cleanly dressed.  He was well-oriented and able to conduct a meaningful conversation.  He had good contact with outside reality.  He minimized, but did not deny, drinking.  He knew that he had been deemed incompetent.  His nightmares occurred once a month or so.  He could not name any other current complaint or symptoms of PTSD.  He could only perform serial seven calculations in the first two degrees.  He understood small proverbs, but could not interpret several quotes.  His sentence construction was acceptable for superficial conversation.  He was able to understand humor and answer questions.  He did not appear incompetent, but his incompetency was recommended to be maintained as he could not handle money.  The examiner offered diagnoses of (1) chronic, heavy alcohol dependence; (2) mild cognitive deficiency that should be named dementia according to DSM-IV; and (3) PTSD to a very mild degree.  His GAF appeared to be approximately 55.


III.  Legal criteria and analysis

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  A rating specialist must interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture to accurately represent the elements of disability present.  38 C.F.R. § 4.2 (2006).

The claim on appeal stems from an application for service connection filed in May 1992, and the ROs initial evaluation assigned after a grant of service connection.  Separate, or staged, ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The severity of a psychiatric disability is ascertained, for VA rating purposes, by application of the criteria set forth in VAs Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Schedule).  On November 7, 1996, new regulations became effective with respect to the criteria to be considered in mental disorder cases.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  Prior to the effective date of the new regulations, the veterans PTSD may only be evaluated under the older version of Diagnostic Code 9411.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 (April 10, 2000).  However, from and after the effective date of amendment, the Board must consider both the old and the new criteria and apply the version most favorable to the veteran.  Id.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The veterans 50 percent rating is currently assigned under the version of Diagnostic Code 9411 in effect prior to November 7, 1996.  This rating contemplated that the ability to establish or maintain effective or favorable relationships with people was considerably impaired; by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.  38 C.F.R. § 4.132 (1991-1996).  A 70 percent rating was warranted where the ability to establish or maintain effective or favorable relationships with people was severely impaired; the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  Id.

Under the criteria in effect since November 7, 1996, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such items as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (1997-2006).  The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.  See Richard v. Brown, 9 Vet. App. 266 (1996) citing DSM- IV.  Rating agencies are charged with the responsibility of being thoroughly familiar with DSM- IV in order to apply the general rating criteria for rating mental disorders.  38 C.F.R. § 4.130 (2006).  

A GAF of 40 is defined as some impairment in reality testing or communication (e.g., speech illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing school).  A GAF of 50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co- workers).  

The veteran has reported PTSD symptoms such as nightmares, intrusive thoughts, flashbacks, sleep disturbance, irritability, concentration difficulty and memory loss, hyperarousal, startle response, anxiety, depression and rage response.  Clinical findings are significant for impairment of mood and affect, social relations, judgment and insight, speech and impulse control.  The veteran has had episodes of neglected personal appearance, suicide and homicidal thoughts, and has been deemed incompetent to handle his financial matters.  He has not manifested spatial disorientation, psychosis or obsessional ritual behavior.  The assessments of his overall psychological, social, and occupational functioning have ranged from intermediate between major and serious in degree (GAF 45) to intermediate between serious and moderate in degree (GAF 55).  These assessments have taken into account the veterans PTSD, alcoholism and dementia.  

However, the veterans cognitive impairment, such as poor judgment, paraphasia, memory disturbance and impaired concentration, have been clearly attributed to the effects of nonservice-connected alcohol abuse according to psychological testing in July 1992, September 1992 and June 1998 as well as VA examinations in November 1992 and June 2005.  The severity of PTSD alone has been described as moderate on VA examinations in November 1992, July 1993, February 1995, and November 1995.  VA examination in August 1999 attributed 40 percent of the veterans serious impairment of psychological, social, and occupational functioning to his PTSD, and VA examination in June 2005 stated that the veterans impairment due to PTSD alone was very mild in degree.  The lowest assessment of the veterans psychological, social, and occupational functioning (GAF 45), from a September 1992 inpatient admission, was attributable only to a diagnosis of severe alcohol dependence.  VA clinical records in March 2003, August 2004 and March 2005 assessed the veterans PTSD as severe.

Based upon the above, the Board finds by a preponderance of the evidence that the veterans PTSD symptoms have resulted in no more than considerable industrial impairment, and are not severe enough to result in occupational and social impairment with deficiencies in most areas.  The most probative evidence of record is the VA examination report findings that are based upon examination of the veteran and review of the claims folder.  These examination reports essentially show PTSD that is no more than moderately disabling when differentiating the effects of nonservice connected cognitive impairment due to alcohol abuse.  The VA clinical records assessing PTSD as severe are less probative as they are not based upon an overall review of the veterans history of treatment taking into account nonservice connected factors.  Accordingly, the criteria for a rating in excess of 50 percent under the versions of Diagnostic Code 9411 in effect prior to, and subsequent to, November 7, 1996 have not been met.

In so deciding, the Board has taken into account the statements by the veteran, his mother and his brother concerning his psychiatric symptoms and limitations.  As laypersons, however, they are not deemed competent to attribute all the psychiatric symptoms and limitations present to service connected PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a) (2006).  The Board places greater probative weight upon the psychological testing and VA examination reports that have fully reviewed the likely severity of the veterans social and industrial impairment due to service-connected PTSD.  The benefit of the doubt rule is not for application as the preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).


ORDER

A rating excess of 50 percent for PTSD is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
·	Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

 
VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


 
VA FORM
MAR 2005 (RS) 	 4597	Page 2		 

